

	

		III

		109th CONGRESS

		1st Session

		S. RES. 144

		IN THE SENATE OF THE UNITED STATES

		

			May 17, 2005

			Mr. Coleman (for himself

			 and Mr. Dayton) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Recognizing Tim Nelson and Hugh Sims for

		  their bravery and their contributions in helping the Federal Bureau of

		  Investigation detain Zacarias Moussaoui.

	

	

		Whereas Tim Nelson called the Federal Bureau of

			 Investigation’s (FBI) Minneapolis Office at 8:30 am on Wednesday, August 15,

			 2001;

		Whereas Hugh Sims called the FBI’s Minneapolis Office at

			 9:30 am on Wednesday, August 15, 2001;

		Whereas their calls set into motion the only United States

			 criminal prosecution, so far, stemming from the attacks on our Nation on

			 September 11, 2001;

		Whereas on April 22, 2005, Zacarias Moussaoui pled guilty

			 to 6 counts of conspiracy to commit terrorism on September 11, 2001; and

		Whereas according to FBI officials, the actions of these 2

			 courageous and greathearted men may have saved thousands of lives and preempted

			 a possible attack on the White House: Now, therefore, be it

		

	

		That it is the sense of the Senate

			 that—

			(1)Tim Nelson and

			 Hugh Sims should be recognized for their bravery and their contributions in

			 helping the Federal Bureau of Investigation detain Zacarias Moussaoui;

			(2)the United States

			 is grateful to Tim Nelson and Hugh Sims for their heroism; and

			(3)we, as a nation,

			 should continue to follow their example as we fight the war on terror.

			

